TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00041-CV


                                John J. Gorman IV, Appellant

                                                v.

                               Westech Capital Corp., Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-14-001475, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 21, 2016, the Court abated this appeal pursuant to a notice that appellant

John J. Gorman IV had filed for bankruptcy. See 11 U.S.C. § 362(a); Tex. R. App. P. 8.2. The

parties have now filed a joint motion to dismiss the appeal, informing the Court that both parties

filed for bankruptcy in 2016 and that on September 14, 2020, the Bankruptcy Court handling

both bankruptcy cases had approved a settlement agreement in which the bankruptcy trustees for

each party agreed to dismiss this appeal and the underlying case in the 53rd District Court. In

accordance with that agreement, we grant the motion to dismiss and dismiss this appeal.


                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on Joint Motion

Filed: January 13, 2021